DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present application is being examined under the pre-AIA  first to invent provisions.

This Final Office Action is responsive to Applicant's amendment filed on 4 August 2021.  Applicant’s amendment on 4 August 2021 amended Claims 1, 14, and 15.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 4 August 2021 have been fully considered but they are not persuasive.

The Applicant argues on page 8-9 that “an asset management apparatus configured to perform such operations cannot be performed in the human mind (e.g. with pen and paper), amounts to significantly more than an abstract idea, and is therefore directed to statutory subject matter”. 

In response to the arguments the Examiner notes that a as drafted, the claim recites the limitation of determining the bundling of items so as to replace them together which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor language, the claim encompasses the user manually using previously saved data with a pen and paper to determine the replacement of assets. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.  Specifically while the Applicant points to an electronic device this is merely a generic computing device that does not take the claim limitations out of the metal processing group, because the claims recite the additional element(s): that a processor is used to perform the determining step.  The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining the bundling of assets for replacement). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving an input and receiving a request from a user performs the comparing step. The receiving steps are recited at a high level of 

The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).  Therefore the rejection is maintained.

The remaining Applicant's arguments filed 4 August 2021 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1-20 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-20 is/are directed to the abstract idea of asset management utilizing asset management to determine replacement strategies. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-13 and 14) is/are directed to an apparatus and claim(s) (15-20) is/ are directed to a non-transitory computer readable storage medium, and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) a mental process. Specifically the independent claims 1, 14, and 15 recite a mental process: as drafted, the claim recites the limitation of determining the bundling of items so as to replace them together which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the processor language, the claim encompasses the user manually using previously saved data with a pen and paper to determine the replacement of assets. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally the data receiving steps required to be used by the determination do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform the determining step.  The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining the bundling of assets for replacement). This generic processor limitation is no more than mere 

The claim recites the additional element(s): receiving an input and receiving a request from a user performs the comparing step. The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data for use in the determining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the determining step is also recited at a high level of generality, and merely automates the determining step. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For 

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving an input, determining if a second asset, and receiving a request from the user which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving and determining which is viewed as the abstract idea steps of valuing an idea (using analyzed received asset data to determine replacement and repair of the asset) in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. asset management utilizing asset management to determine replacement strategies).  Using a computer to determining and receiving resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The asset management utilizing asset management to determine replacement strategies would clearly be to a mental activity that a company would go through in order to decide how to determine asset replacement.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how best to manage the replacement of assets:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 3, 5, 7, 9-13, and 18-20 recite limitations which further limit the claimed analysis of data.

No Claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Coleman which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 4, 6, 8, 16, and 17 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the managing of assets.  This is not a technical or technological problem but is rather in the realm of asset managment and therefore an abstract idea.


Step 2B

The claim(s) 1-20 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 



With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5, 7, 8, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (U.S. Patent Publication 2013/0173325 A1) (hereafter Coleman) in view of RILAND et al. (U.S. Patent Publication 2016/0343093 A1) (hereafter Riland).
		
	
Referring to Claim 1, Coleman teaches an asset management apparatus comprising: 

An input/output device (see; par. [0020] of Coleman teaches an input and output device).

a processor programmed to: (see; par. [0021] of Coleman teaches a processor

determine, based on the input, if a second asset that has not failed should be bundled with a first asset that has one of failed or has a high probability of failure such that both the first asset and the second asset are replaced together (see; par. [0165] of Coleman teaches determining one or more asset needs to be replaced which has failed that are part of, par. [0068] assets that are pooled (i.e. bundled), par. [0141] including pooled for replacement).

upon receiving the request from the user, output a result of the determination to the user via one of a display of the input/output device or remote electronic device in communication with the asset management apparatus (see; par. [0191] of Coleman teaches outputting as part of a report that can be reviewed on a display, that utilizes par. [0020] an input and output device).

Coleman does not explicitly disclose the following limitations, however,

Riland teaches receive an input from a user via the input/output device, the input including information relating to assets maintained by the user (see; Fig. 7C and par. [0065] of Riland teaches receiving user input on a device regarding asset management), and
output a selectable area for receiving a request from the user to select a type of asset to be bundled (see; par. [0079] of Riland teaches the use of mobile applications that allows for users to be provided based on a selection nearby assets in a radial search (i.e. grouped) based on location and radius (i.e. output of assets)).



Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose receive an input from a user via the input/output device, the input including information relating to assets maintained by the user, and output a selectable area for receiving a request from the user to select a type of asset to be bundled.

Riland discloses receive an input from a user via the input/output device, the input including information relating to assets maintained by the user, and output a selectable area for receiving a request from the user to select a type of asset to be bundled.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman the receive an input from a user via the input/output device, the input including information relating to assets maintained by the user, and output a selectable area for receiving a request from the user to select a type of asset to be bundled as taught by Riland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Riland teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the first asset and the second asset are a first pole and a second pole comprising one of a telephone pole, power pole, electric pole, or other utility pole (see; par. [0209] of Coleman teaches the assets consist of Power Poles).


	Referring to Claim 3, see discussion of claim 1 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the processor, using the input, is further configured to estimate and monetize a consequence of a catastrophic failure of the first asset based on at least one attribute of the first asset (see; par. [0185] of Coleman teaches an example of planning for catastrophic failure, where the par. [0069] the example of planning for the event of a catastrophic failure is planning for replacing assets based on factors (i.e. attribute)).


	Referring to Claim 4, see discussion of claim 3 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the at least one attribute of the first asset is one of a number or redundancy of circuits that the first asset is a part of, a proximity of the first asset in relation to one of roads, buildings, natural or unnatural structure, or an environment in which the first asset is located (see; par. [0129] of Coleman teaches environmental factors (i.e. attributes of natural structures) that are associated with the asset).


Referring to Claim 5, see discussion of claim 4 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the processor, using the input, is further configured to calculate a current and future probability of the catastrophic failure of the first asset based on a current condition and future condition of the first asset (see; par. [0121]-[0123] of Coleman teaches determining a current repair and replacement schedule including risk of failure as well as, par. [0171]-[0174] including future failure conditions).


	Referring to Claim 7, see discussion of claim 5 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of, 

wherein the processor, using the input, is further configured to determine the future condition of the first asset based on a calculated degradation of the current condition of the first asset, which is based on statistical analysis of assets similar to the first asset (see; par. [0011] of Coleman teaches determining characteristics about the asset by using modeling for future degradation including environmental conditions, which can provide par. [0082] using statistical data information to determine failure and associated risk cost).


	Referring to Claim 8, see discussion of claim 1 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of,

the information relating to assets maintained by the user includes budget constraint information associated with maintaining the assets of the user (see; par. [0101] of Coleman teaches data related to the asset includes constraint of the budget for maintenance).


Referring to Claim 14, Coleman teaches an asset management apparatus.  Claim 14 recites the same or similar limitations as those addressed above in claim 1, Claim 14 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 15, Coleman in view of Riland teaches a non-transitory computer readable medium.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1,

	Referring to Claim 16, see discussion of claim 15 above, while Coleman Coleman in view of Riland teaches the non-transitory computer readable medium above Claim 16 recites the same or similar limitations as those addressed above in claim 2, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 17, see discussion of claim 15 above, while Coleman Coleman in view of Riland teaches the non-transitory computer readable medium above Claim 17 recites the same or similar limitations as those addressed above in claim 8, Claim 17 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claim 6, 9-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman et al. (U.S. Patent Publication 2013/0173325 A1) (hereafter Coleman) in view of RILAND et al. (U.S. Patent Publication 2016/0343093 A1) (hereafter Riland) in further view of Ryan et al. (2014, Reliability assessment of power pole infrastructure incorporating deterioration and network maintenance, Reliability Engineering and System Safety, vol. 132, pp. 261-273 (hereafter Ryan).

	Referring to Claim 6, see discussion of claim 5 above, while Coleman in view of Riland teaches the apparatus above, Coleman further discloses an apparatus having the limitations of:

the current condition of the first asset is based on one of an inspection of the first asset, a parameter of the first asset, or the environment in which the first asset is located (see; par. [0109] of Coleman teaches performing an inspection of assets, par. [0129] taking into account the environmental factors).

Coleman in view of Riland does not explicitly disclose the following limitations, however,

Ryan teaches wherein the inspection of the first asset comprises a measured remaining shell thickness of the first asset (see; pg. 263, col. 2 of Ryan teaches measuring as part of inspection the thickness of un-decayed timber for a power pole (i.e. shell thickness)), and
wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset (see; pg. 263, col. 1 sec. 2.1 0 col. 2 of Ryan teaches the monitoring parameters of a pole over time knowing new pole timeline (i.e. date)), and
wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set (see; pg. 264, col. 2, sec. 2.4 – pg. 265 of Ryan teaches the deterioration model uses over temperature and rainfall of a location).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riland teaches utility resource asset management system for damage prediction and asset allocation and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  

Coleman and Riland discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman and Riland fails to disclose wherein the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set.

Ryan discloses the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman and Riland the inspection of the first asset comprises a measured remaining shell thickness of the first asset, wherein the parameter of the first asset comprises one of an installation date of the first asset or a material type of the first asset, and wherein the environment in which the first asset is located comprises one an average temperature of a location in which the first asset is located or a foundation in which the first asset is set as taught by Ryan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman, Riland and Ryan teach the collecting and analysis of 


	Referring to Claim 9, see discussion of claim 8 above, while Coleman in view of Riland teaches the apparatus above, Coleman in view of Riland does not explicitly disclose an apparatus having the limitations of, however,

Ryan teaches create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions, pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles)), and 
store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR (see; pg. 267 , sec. 4 – pg. 268 of Ryan teaches how the measurements were determined (i.e. asset management), pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles)).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riland teaches utility resource asset management system 

Coleman and Riland discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman and Riland fails to disclose create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR.

Ryan discloses create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman and Riland create a list of candidate assets by ranking all the assets based on a value to cost ratio (VCR), with an asset having a highest VCR being listed at a top of the list of candidate assets and remaining assets being listed in descending order based on a respective VCR of the remaining assets, and store in a database of a memory of the asset management apparatus a VCR of a last candidate asset as a lowest selected VCR as taught by Ryan since the claimed invention is merely a combination of old elements, and in the 


	Referring to Claim 10, see discussion of claim 9 above, while Coleman in view of Riland in further view of Ryan teaches the apparatus above, Coleman does not explicitly disclose an apparatus having the limitations of, however,

Riland teaches determine neighboring assets within a predetermined radius (see; par. [0079] of Riland teaches the use of mobile applications that allows for users to be provided based on a selection nearby assets in a radial search (i.e. grouped) based on location and radius (i.e. output of assets)).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the same field of endeavor. Additionally, Riland teaches utility resource asset management system for damage prediction and asset allocation and as it is comparable in certain respects to Coleman which capital asset investment planning system as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Coleman discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman fails to disclose determine neighboring assets within a predetermined radius.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman determine neighboring assets within a predetermined radius as taught by Riland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Coleman and Riland teach the collecting and analysis of data regarding the managing of assets in the form of utility poles and they do not contradict or diminish the other alone or when combined.

Coleman in view of Riland does not explicitly disclose the following limitations,

Ryan teaches create a selected asset list (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan teaches a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions), and
create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets (see; pg. 266, col. 1, sec. 3 – pg. 267, col. 2 of Ryan a case study that provides a specific amount of utility poles (i.e. list) that represents poles in different regions, pg. 270, col. 2, sec. 5 – pg. 271, col. 2 where the poles each have an cost associated with the poles based on region and taking into account costs attached to the monitoring and maintenance where all costs for poles are severity (i.e. value to cost)) which is viewed to provide a ranking of the poles in order to decide how to manage the existing poles (i.e. management of list of poles, descending)).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the 

Coleman and Riland discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman and Riland fails to disclose create a selected asset list, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets.

Ryan discloses create a selected asset list, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman and Riland create a selected asset list, and create a list of the neighboring assets by ranking all the neighboring assets based on a respective VCR of the neighboring assets, with a neighboring asset having a highest VCR being listed at a top of the list of the neighboring assets and remaining neighboring assets being listed in descending order based on the respective VCR of the remaining neighboring assets as taught by Ryan since the 


	Referring to Claim 11, see discussion of claim 10 above, while Coleman in view of Riland in further view of Ryan teaches the apparatus above, Coleman in view of Riland does not explicitly disclose an apparatus having the limitations of, however,

Ryan teaches determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created (see; pg. 266, col. 1, sec. 3 – pg. 267 of Ryan teaches for all of the poles being monitored taking into account regional variables and understanding the impact, as well as material composition of these poles), and
if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets (see; pg. 271, col. 2, sec. 6 – pg. 272 of Ryan teaches a sensitivity analysis that analyzed the different variables and its impact on end of life and make maintenance decisions based on analysis which is viewed to provide a value to cost), and
if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list (see; pg. 270, col. 2, sec. 5 – pg. 271, col. 2 of Ryan teaches determining maintenance options based on analysis of failure balancing cost and value that could exist if a failure occurred).

The Examiner notes that Coleman teaches similar to the instant application teaches capital asset investment planning system.  Specifically, Coleman discloses the automated managing of capital assets and determining optimal replacement dates it is therefore viewed as analogous art in the 

Coleman and Riland discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman and Riland fails to disclose determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created, if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets, and if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list.

Ryan discloses determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created, if a determined total VCR of the resulting bundle is less than the lowest selected VCR, stop determining a total VCR of a resulting bundle for the remaining neighboring assets, and if the determined total VCR of the resulting bundle is greater than the lowest selected VCR, add the neighboring asset to the selected asset list.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman and Riland determine a total VCR of a resulting bundle, which is equal to a VCR of a neighboring asset in the list of the neighboring assets and a VCR of a candidate asset for which the selected asset list is created, if a determined total VCR of the 


	Referring to Claim 12, see discussion of claim 11 above, while Coleman in view of Riland in further view of Ryan teaches the apparatus above, Coleman further discloses an apparatus having the limitations of, 

display the selected asset list including the neighboring assets to the user via one of the display of the input/output device or the remote electronic device in communication with the asset management apparatus (see; par. [0139] of Coleman teaches pooled assets, par. [0182] and par. [0202] and displaying the assets).

Coleman and Riland does not explicitly disclose the following limitation, however,

Ryan teaches determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets (see; pg. 266, col. 1, sec. 3 – pg. 267 of Ryan teaches for all of the poles being monitored taking into account regional variables and understanding the impact, as well as material composition of these poles).



Coleman and Riland discloses the automated managing of capital assets and determining optimal replacement dates.  However, Coleman and Riland fails to disclose determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets.

Ryan discloses determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the remaining neighboring assets.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Coleman and Riland determine if a total cost of all the neighboring assets in the selected asset list exceeds a budget constraint value included in the budget constraint information, and if the total cost of all the neighboring assets in the selected asset list exceeds the budget constraint value, stop determining a total VCR of a resulting bundle for the 


	Referring to Claim 13, see discussion of claim 12 above, while Coleman in view of Riland in further view of Ryan teaches the apparatus above, Coleman further discloses an apparatus having the limitations of,

update the list of candidate assets by removing the neighboring assets in the selected asset list from the list of candidate assets (see; par. [0192] of Coleman teaches an update that reflects change in budget and includes, par. [0139] pole items).

determine a new lowest selected VCR based on remaining assets in the list of candidate assets (see; par. [0122] of Coleman teaches identifying the asset that must be replaced meaning it has the lowest value based on potential risk of failure and is replaced).


	Referring to Claim 18, see discussion of claim 17 above, while Coleman in view of Riland teaches the non-transitory computer readable medium above Claim 18 recites the same or similar limitations as those addressed above in claim 9, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 19, see discussion of claim 18 above, while Coleman in view of Riland in further view of Ryan teaches the non-transitory computer readable medium above 

	Referring to Claim 20, see discussion of claim 19 above, while Coleman in view of Riland in further view of Ryan teaches the non-transitory computer readable medium above Claim 20 recites the same or similar limitations as those addressed above in claim 11, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 11.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Davis (U.S. Patent Publication 2017/0372339 A1) discloses a system and method for surveying asset inventory of lighting fixture infrastructure.
LUKE et al. (U.S. Patent Publication 2017/0171855 A1) discloses a systems and methods for asset tracking using an ad-hoc mesh network of mobile devices.
Song et al. (U.S. Patent Publication 2004/0198438 A1) discloses a portable wireless data device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623